Warren, C. J.
This purports to be an appeal from an order made in this court at chambers by Hon. H. L. Hosjier, judge of the first judicial district court at Madison county, on the motion of the respondent appointing a receiver.
The appointment of a receiver is an interlocutory proceeding, and from such an order no appeal lies. The record shows no motion to dissolve the injunction, and no order refusing to dissolve it, and no final judgment or order from which an appeal could be taken.
The bill of exceptions filed with the transcript, and the original bond filed in this court, show that it was intended to appeal from the order of the court appointing the receiver. No notice of appeal appears to have been filed or given, but an affidavit accompanies the record that all legal formalities were orally waived by respondent on the appeal.
No agreement of parties can confer upon the court a jurisdiction which is not given by law.
The appeal is dismissed, with costs.

Appeal dismissed.

Knowles, J., concurred.